DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on January 13, 2021 has been entered.

Status of Claims
The amendments submitted on January 13, 2021 have been entered. 
Claims 1-11 and 13 are examined in this Office action. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Rejections - 35 USC § 103
Claims 1-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over SMITH (Smith et al., Plant Breeding Method, United States Patent Application Publication No. 2005/0144664 A1, published June 30, 2005; see IDS filed 04/25/2017) in view of SCHULZ-et al., 2012, Genomic Selection using Multiple Populations, Crop Science 52: 2453-2461), BINK (Bink et al., Statistical Approach For Optimal Use of Genetic Information Collected on Historical Pedigrees, Genotyped With Dense Marker Maps, Into Routine Pedigree Analysis of Active Maize Breeding Populations, United States Patent Application Publication No. 2010/0095394 A1, published April 15, 2010), RINCENT (Rincent et al., 2012, Maximizing the Reliability of Genomic Selection by Optimizing the Calibration Set of Reference Individuals: Comparison of Methods in Two Diverse Groups of Maize Inbreds (Zea mays L.), Genetics 192: 715-728), OCHS (Ochs, 2012, Knowledge-based data analysis comes of age, Briefing in Bioinformatics II: 30-39), and WECKWERTH (Weckwerth, 2011, Green Systems Biology - From Single Genomes, Proteomes and Metabolomes to Ecosystems Research, Journal of Proteomics 75: 284-305). 
	The claims are drawn to a method for selecting individuals in a breeding program, which comprises growing a genetically diverse population of training individuals which are plants, phenotyping the population to generate a phenotype training data set, associating the phenotype training data set with a genotype training data set comprising genetic information across the genome of each training individual, using a biological knowledge-based model in an estimation of genotypic marker effects, and linking the estimation of effects of genotypic markers with the biological knowledge-based model to generate an association training data set, wherein the biological knowledge-based model incorporates elements that model the dynamics of plant processes, wherein the biological knowledge-based model models the functional relationship between a complex trait and underlying component traits and incorporates environmental and/or plant management information, genotyping a genetically diverse population of breeding individuals which are plants, selecting breeding pairs from the genetically diverse population using the association training data set and the biological knowledge-based model, estimating effects of genotypic markers and linking the estimation of effects of genotypic markers with the 
	SMITH teaches a plant breeding method (entire document), and teaches methods for using genetic marker genotype (e.g., gene sequence diversity information) to improve the process of developing plant varieties (e.g., single cross hybrids) with improved phenotypic performance (Id.; see Title, Abstract, for example). The methods have a number of applications, e.g., in applied breeding programs in plants (e.g., hybrid crop plants; similar methods can be applied for animals) (Id., see also page 7, paragraph 0074, for example). The methods can be used to predict the phenotypic performance of hybrid progeny (i.e., individuals), e.g., a single cross hybrid produced (actually or hypothetically) by crossing a given pair of inbred lines of known marker genotype (Id.). The methods permit selection of parental plants whose offspring have the highest probability of possessing the desired phenotype (i.e., complex trait and component traits) (Id.).
	SMITH teaches that the association between the genetic marker and the phenotypic trait is evaluated by performing Bayesian analysis using a linear model, a mixed linear model, or a nonlinear model. The association is evaluated by performing Bayesian analysis using a linear model, the Bayesian analysis being implemented via a reversible jump Markov chain Monte Carlo algorithm (i.e., biological knowledge-based model is integrated into sampling algorithms for estimation of prediction parameters to predict a complex trait and component traits) (page 2, paragraph 0015). 

	SMITH compares association studies involving plants, humans, and animals (Id., paragraph 0071). 
	SMITH teaches methods in which an association between at least one genetic marker and the phenotypic trait is provided (page 2, paragraph 0011). For example, an association between the phenotypic trait and a haplotype comprising two or more genetic markers can be provided. The association is evaluated in a first plant population which is an established breeding population, according to a statistical model that incorporates a genotype of the first plant population for a set of genetic markers and a value of the phenotypic trait in the first plant population (i.e., biological knowledge-based model) (Id.).
	SMITH teaches that the association between the at least one genetic marker and the phenotypic trait is evaluated by performing Bayesian analysis using a linear model, a mixed linear model, or a nonlinear model (i.e., biological modeling method; biological knowledge-based model) (page 2, paragraph 0015, for example). 
	SMITH teaches Bayesian analysis (i.e., biological modeling method; biological knowledge based model) for QTL mapping in complex plant populations, which methods incorporate genotypic, phenotypic, and family pedigree information for complex plant populations (e.g., a first plant population). Use of such complex populations offers a number of advantages. For example, a large number of single cross hybrids (or a large number of segregating F2 progeny from a biparental cross, or the like) need not be generated and phenotyped to perform the analysis; instead, plants and/or lines can be chosen from the breeding 
	SMITH teaches that Bayesian analysis, OTL mapping, and the like are also extensively described in the art described in (page 9, paragraph 0094; references omitted herein). 
	SMITH teaches that the method comprises a genetically diverse population (complex plant population (i.e., a genetically diverse population) of training individuals (of phenotypically and genotypically characterized parent plants (of training individuals), phenotyping the training individuals to generate a phenotype training data set, providing values for phenotypic data for the members of the population to generate a phenotypic information data set (i.e., phenotyping the training individuals to generate a phenotype training data set) (pages 6-7, paragraphs 0072-0075), genotyping the training individuals using a set of genome wide genetic markers to generate a genotype training data set, providing marker genotype information for a set of markers for the population to generate a genotype training data set (i.e., genotyping the training individuals using a set of genome wide genetic markers to generate a genotype training data set) (Id.), and associating the phenotype training data set with the genotype training data set (i.e., associating the phenotype training data set with the genotype training data set (Id.). 
	SMITH teaches estimating effects of the genome wide genetic markers from the genotype training data set, and predicting a value of a phenotypic trait in a target population from the genetic marker data from the first population (i.e., estimating effects of the genome-wide genetic markers from the genotype training data set (Id.). 
	SMITH teaches linking the estimation of the effects of the genome wide genetic markers with a (knowledge-based) biological model, using a statistical model, including family relationships to link the predicted phenotype with the genotypic information of the first plant Id.) to generate an association training data set, to generate a map of the effect of the values of the genetic loci on the inherited phenotypic traits (i.e., to generate an association training data set) (Id.). 
	SMITH teaches that the target plant population can comprise actual living plants and/or hypothetical plants (e.g., hypothetical single cross hybrids produced by crossing given pairs of inbred lines of known genetic marker genotype) (page 10, paragraph 0098). The methods are particularly applicable to hybrid crop plants (page 10, paragraph 0102). 
	SMITH teaches and claims (claim 1 of SMITH, for example) a method of predicting a value of a phenotypic trait in a target plant population (i.e., selecting individuals in a breeding program), which comprises (a) providing an association between at least one genetic marker and the phenotypic trait, wherein the association is evaluated in a first established plant breeding population, wherein the association is evaluated in the first plant population according to a statistical model that incorporates a genotype of the first plant population for a set of genetic markers and a value of the phenotypic trait, and (b) providing the value of the phenotypic trait in a member of the target plant population, wherein the providing comprises predicting the value from the association of (a) and from a genotype of the member for a genetic marker associated with the phenotypic trait. 
	SMITH does not explicitly teach every single step of the instant claims. However, such claimed methods and the recited compositions for practicing the methods would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed for the following reasons.

	SCHULZ-STREECK teaches an approach in which the main plus population-specific marker effects are simultaneously estimated in a single mixed model. Cross-validation is used to compare the predictive ability of this model to that of the ridge regression best linear unbiased prediction (RR-BLUP) method involving only either the main marker effects or the population-specific marker effects (i.e., biological modeling method; biological knowledge based model) (Id.; see Abstract, for example). 
	SCHULZ-STREECK teaches the use of a maize data set with 312 genotypes derived from five biparental populations, which were genotyped with 39,339 markers. A combined analysis incorporating genotypes for all the populations and hence using a larger training set was better than separate analyses for each population. Modeling the main plus the population-specific marker effects simultaneously improved predictive ability only slightly compared with modeling only the main marker effects. The performance of the RR-BLUP method was comparable to that of two regularization methods, namely the ridge regression and the elastic net, and was more accurate than that of the least absolute shrinkage and selection operator (LASSO). Overall, combining information from related populations and increasing the number of genotypes improved predictive ability (Id.).
	SCHULZ-STREECK teaches that statistical methods have been applied to both plant and animal populations (i.e., biological modeling method; biological knowledge based model), and teaches that in animal breeding, more accurate genomic predictions can be achieved by combining genotypes from different breeds into one training set (page 2453, right-hand col., last paragraph; page 2454, left-hand col., first paragraph). In animal breeding, the art teaches a breed-Id.). SCHULZ-STREECK combines the idea of modeling the main marker effects, which are consistent across all populations, with that of modeling population-specific marker effects, into one mixed model (Id., right-hand col., first paragraph). SCHULZ-STREECK then compares the predictive ability of this combined model with that of (i) the common ridge regression best linear unbiased prediction (RRBUJP) model, which involves only the main marker effects, and (ii) a population-specific analysis, involving only population-specific marker effects. Additionally, SCHULZ-STREECK compares the different models by varying the number of markers (Id.).
	SCHULZ-STREECK teaches that statistical methods can be particularly useful if the training set for one of the pooled populations is too small to reliably perform within-population evaluation (page 2453, right-hand col., last paragraph). 
	SCHULZ-STREECK teaches that conducting separate analyses for each population may not always improve predictive accuracy and may sometimes be less accurate than a combined analysis that exploits information from related populations (page 2454, left-hand col., first paragraph). See also the Data Set section in the right-hand col. on page 2454, which describes both a completely pooled set of data and a partially pooled set of data from maize for use in the analysis.
	SCHULZ-STREECK teaches the use of various markers, including SNP markers (page 2454, right-hand col., penultimate paragraph), and teaches the use of heterozygous (and conversely homozygous) individuals (Id.). SCHULZ-STREECK also teaches the use of hybrid and genetically diverse populations in the data set (Id., second-third paragraphs, for example). 
maize breeding populations (entire document; see Title, Abstract, for example). 
	BINK teaches means of predicting plant phenotypes that incorporates marker data. The method operates by collecting information from a population pertaining to one or more loci, which is used to build one or more matrices by calculating, for the alleles present at the measured loci, the probability that the alleles are identical by descent. These matrices are then used to develop a second set of matrices in which each value represents the probability that a certain individual in the population descended from a certain ancestral (founder) genotype. This set of second matrices can then be used as part of a breeding program for selecting and breeding individuals from the population (i.e., selecting individuals in a breeding program and breeding selected individuals) (see Abstract; see page 1, paragraph 0007, Summary, for example). 
	BINK teaches that the first matrix of IBD probabilities (i.e., probability that the QTL alleles are identical by descent) is calculated using standard statistical techniques, including those based on Markov Chain Monte Carlo algorithms. The genotypes in the second matrix are automatically generated using mathematical models. In a preferred embodiment, the second matrix is calculated using a latent (ancestral) class model, although other models such as a threshold model, distance model, a vector model, or a cluster analysis model may be used. In a preferred embodiment, the second matrix is used in a Bayesian statistical approach for more accurate QTL detection and prediction of plant phenotypes with calculations performed using a Markov Chain Monte Carlo based algorithm while keeping computational efforts to a minimum.
These calculations may also be computer-implemented (Id., page 2, paragraph 0010; Fig. 2 and accompanying text; see also page 2, paragraphs 0019-0029, for example, describing how the first see also the section on Developing a Latent Ancestral Class Model for an Identity by Descent Matrix, spanning pages 2-3, paragraphs 0030-0034). 
	BINK teaches that the classification of the progeny into groups using highly accurate IBD information can be used to augment a statistical analysis of the progeny, including the mapping of quantitative trait loci (QTL) as the statistical analysis technique (page 8, paragraph 0071). BINK further teaches the collection of phenotypic data were collected on numerous traits using standard practices (page 9, paragraphs 0080-0082).
	BINK teaches obtaining genomic estimated breeding values for the genotyped breeding individuals using the phenotypes of the candidates, which, enables the selection of individuals for use in further crosses in the breeding program (page 6, paragraph 0063 – page 7, paragraph 0067; Fig. 1 and accompanying text). The classification of individuals into groups, coupled with the knowledge of the breeding value of the loci of interest, enables the selection of individuals for use in further crosses in the breeding program (Table 6, last column; page 7, paragraph 0066). New populations generated from the selected individuals will be biased toward producing favorable progeny (i.e., selected individuals in a breeding program) (page 7, paragraph 0066; page 8, paragraph 0073). 
	BINK teaches that a whole genome selection technique can be used as the statistical technique for evaluating the F1 hybrid progeny (paragraph 0083, bridging pages 9-10). See also many relevant references listed in paragraphs 0086-0105 on page 10; references omitted). 
Id., paragraph 0008); see also page 9, paragraph 0082 for a description of the recording up to 18 generations of pedigree relationships and genotypic information at 768 SNP markers throughout the genome.
	BINK teaches an embodiment of the method where each F1 hybrid is produced by crossing two inbred parents together (i.e., the inbred individuals are homozygous) (page 9, paragraph 0081, for example).
	BINK teaches practice of the methods as applied to plant breeding, wherein the population consists of diploid plants, either hybrid or inbred; and also the population consists of polyploid plants. BINK contemplates the use of a variety of plants, wherein said breeding individual is selected from the group consisting of: maize, soybean, sunflower, sorghum, canola, wheat, alfalfa, cotton, rice, barley, millet, sugar cane and switchgrass (page 1, paragraph 0009).
	BINK also references a mixed model quantitative trait loci (QTL) analysis for multiple environment trial data using environmental covariables for QTL-by-environment interactions, with an example in maize (the biological knowledge-based model models the functional relationship between a complex trait and underlying component traits and incorporates environmental and/or plant management information) (page 10, paragraph 0090).
	RINCENT teaches maximizing the reliability of genomic selection by optimizing the calibration set of reference individuals, using diverse groups of maize inbreds genotyped with a SNPs array (entire document; see Title, Abstract, for example). Genomic selection refers to the use of genotypic information for predicting breeding values of selection candidates. A prediction formula is calibrated with the genotypes and phenotypes of reference individuals constituting the calibration set. The size and the composition of this set are essential parameters affecting the prediction reliabilities (i.e., prediction parameters to predict a complex trait and component traits) (Id., see Abstract, for example). 
	RINCENT teaches a way to estimate the marker effects in the calibration set and then to predict the breeding values of the selection candidates by multiplying their genotypes by the marker effects (page 716, left-hand col., second paragraph). 

	RINCENT teaches the use of homozygous individuals (page 718, left-hand col., first full paragraph), and teaches application of the disclosed statistical methods to animal populations (page 716, left-hand col., first paragraph, and right-hand col., first paragraph, for example).
	RINCENT teaches the use of hybrids and genetically diverse populations in the data set (page 717, right-hand col., first paragraph).
	RINCENT teaches a model in which a trait is determined by a large number of genes, each having small and independent effects (page 718, right-hand col., first paragraph).
	OCHS teaches that the knowledge-based data analysis comes of age, and teaches the emergence of high-throughput technologies for measuring biological systems (i.e., biological knowledge-based model is integrated into sampling algorithms for estimation of prediction parameters to predict a complex trait and component traits) (entire document; see Title, Abstract, for example). 
	OCHS reviews the emergence of techniques that match mathematical structure to the biology, the use of integrated data and prior knowledge to guide statistical analysis, and the recent emergence of analysis approaches utilizing simple biological models (see Abstract, for example). 
	OCHS teaches genetic interactions, where one SNP or allele influences the effect on phenotype of another (page 30, right-hand col., first paragraph). OCHS teaches that high-throughput data is routinely generated for genome sequences (next generation sequencing), polymorphisms (SNPchips), transcripts (expression microarrays), miRNAs (microRNA arrays), Id., last paragraph). 
	OCHS teaches that knowledge-based analysis methods address the problem of identifying SNPs that will have an impact on disease or treatment response (page 34, right-hand col., first paragraph). OCHS teaches the effects of SNPs on gene expression, which nominates candidate SNPs to explain differences in sensitivity to treatment through integration of expression and genotype data (Id., second paragraph), and teaches that protein structure and promoter structure provide additional points of leverage for knowledge in a SNP-based study (Id., last paragraph). 
	OCHS teaches the use of microarray data as a phenotypic measure to focus on SNPs that might drive expression changes (page 35, right-hand col., first full paragraph). 
OCHS teaches methods for utilizing knowledge that have been created for expression-QTL (eQTL) (i.e. biological knowledge-based), where microarray data and genotype data are integrated to improve QTL studies (Id., left-hand col., first full paragraph). 
	OCHS also teaches various analyses using biological models (section spanning pages 36-37). In that context, OCHS teaches the potential of (biological) knowledge-based analysis, even when only a very limited biological model can be created (Id., page 37, left-hand col., first full paragraph). 
	OCHS teaches the use of orthologs and data integration in a Bayesian framework that integrates microarray, miRNA target prediction, localization, protein–protein interactions, protein expression, phylogenetic profiling, TF binding site and protein domain data from plant through human (i.e., complex trait and component traits) (page 35, right-hand col., penultimate paragraph). 
	WECKWERTH provides a review of the green systems biology, and teaches going from single genomes, proteomes and metabolomes to ecosystems research and biotechnology (entire document; see Title, Abstract, for example). 
	WECKWERTH teaches the need for in-depth understanding of the physiology of single plant species for practical applications as well as the translation of this knowledge into complex natural as well as anthropogenic ecosystems (see Abstract, page 284, for example). The analysis of single model systems - plants, fungi, animals and bacteria - will finally emerge in the analysis of populations of plants and other organisms and their adaptation to the ecological niche. In parallel, this novel understanding of ecophysiology will translate into knowledge-based approaches in crop plant biotechnology and marker- or genome-assisted breeding approaches (Id., sentences bridging pages 284-285).
	WECKWERTH teaches the genotype-phenotype relationship in plants. In Fig. 3 on page 288, WECKWERTH teaches that a single genotype can produce several phenotypes depending on the environment. These phenotypes are subject to environment-dependent selection which leads to different rates of reproduction and changes in genotypes (i.e.., incorporates environmental information) (Id.).  
	WECKWERTH teaches the systematical investigation of the relationship of natural variation, QTL mapping and metabolism (page 290, right-hand col., last paragraph). Studies with genome-wide association using SNP-based microarrays enable the rapid mapping of traits. Custom-made Affymetrix genotyping arrays containing up to 250,000 SNPs are used. In combination with morphological and partly molecular phenotyping approaches, these SNP arrays reveal many common alleles with correlations to the phenotype (Id.). 
	WECKWERTH teaches that most of the studies are focused on DNA markers, however the successful application of these technologies was also demonstrated for proteomics and metabolomics (page 300, left-hand col., first full paragraph). WECKWERTH teaches a genotype-phenotype equation, which directly connects the covariance structure of the data - in other words the pattern recognition using multivariate statistics - with the underlying genotype (Id., right-hand col., first paragraph). 
	In Fig. 4 on page 289, WECKWERTH provides an exemplary overview of a proteomic toolbox, which includes sample pattern recognition/statistics/modeling/metabolic regulation.  
	In Fig. 7 on page 292, WECKWERTH provides an exemplary overview of a metabolomic platform, which includes a data matrix, and a multivariate statistics – covariance matrix. 
	In Fig. 9 on page 295, WECKWERTH provides an exemplary overview of a framework for the systematic investigation of the genotype-phenotype relationship and integration with genomic reconstruction and modeling approaches. The Figure includes a “data-driven mathematical model of the system”. As well, “[d]ata are integrated into a data matrix which can be analyzed with multivariate statistics. The result - the covariance matrix - is closely bound to the mathematical model of the system (see text, Figs. 10 and 11…).” 
	In Fig. 11 on page 297, WECKWERTH provides a genotype-phenotype equation that links the genotype characterized by the stoichiometric matrix N and the systems equations (ODEs). 
	WECKWERTH teaches a systematically combined proteome analysis with genetics and QTL mapping in maize, and the application of metabolomics for the characterization of interspecific introgression lines (ILs) of tomatoes and correlated these data to QTLs related to yield (page 300, left-hand col., first paragraph).  
	WECKWERTH teaches that, in the early times of the green revolution there was only one single trait: yield. Nowadays, the potential for selection of specific traits has dramatically changed. Due to genome-scale molecular analysis and elucidation of gene function, in the future a modern breeder will be able to select a plethora of single traits or their combinations (i.e., a functional relationship between a complex trait and underlying component traits) (page 301, right-hand col., section 13). 
	Given the teachings of SMITH, SCHULZ-STREECK, BINK, RINCENT, OCHS, and WECKWERTH as described above, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine and to modify their teachings, to obtain and use genotype and phenotype data to select individuals in a desired breeding program; thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of animal and/or plant genomic selection and breeding, as taught by the cited references. Taken together with the general knowledge in the art, the SMITH, SCHULZ-STREECK, BINK, RINCENT, OCHS, and WECKWERTH references provide ample mathematical, statistical and computational teachings and biological knowledge-based modeling, as well as genotypic and phenotypic analyses, which are also paralleled in the instant claims. 
	Although SMITH, SCHULZ-STREECK, BINK, RINCENT, OCHS, and WECKWERTH do not specifically reduce to practice a biological knowledge-based breeding program with a maize population that includes individuals with DNA edited with Cas9, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art; the use of the CRISPR/Cas9 system for genome editing was well known in the art at the time the application was filed. 
	Statistical analysis and biological knowledge-based modeling, genotyping, phenotyping, bioinformatic analysis, recombinant DNA technology, marker and SNP identification, gene expression analyses, DNA editing with Cas9, transgene, marker, and SNP identification, breeding, and biological modeling, are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.  

Response to Applicants’ arguments:
The Applicants’ arguments in the response submitted on January 13, 2021 have been carefully considered but they were not found to be persuasive. Applicants cite case law (Remarks, paragraphs bridging pages 6-7). Applicants argue that they have amended claim 1 to recite “wherein the biological knowledge-based model incorporates elements that model the dynamics of plant processes, wherein the biological knowledge-based model models the functional relationship between a complex trait and underlying component traits and incorporates environmental and/or plant management information” (Id., page 7, first full paragraph), and they argue that the cited references SMITH, SCHULZ-STREECK, BINK, RINCENT, and OCHS do not teach or suggest all of the claimed elements of the method (Id., second full paragraph). Applicants argue that, by incorporating a biological knowledge-based model in the estimation and prediction procedure, they can link the input data and output data through relevant biological processes (Id., third full paragraph). Applicants describe Example 5 (Id., paragraph bridging pages 7-8). Applicants argue that SMITH, SCHULZ-STREECK, BINK, RINCENT, and OCHS do not teach or suggest, alone or combined, integrating a biological knowledge-based model into directly into sampling algorithms for the estimation of prediction parameters to predict a complex trait and component traits (Id., page 8, second paragraph). Applicants argue that the Office has not made explicit its analysis as to why a person of ordinary skill in the relevant field would have been prompted to combine the teachings of the cited prior art (Id., page 9, antepenultimate paragraph). Applicants argue that the only teaching of estimating effects of genotypic markers and linking the estimation of effects of genotypic markers with the biological model to generate an association training data set for use in selecting individuals in a breeding program is by Applicants (Id., paragraph bridging pages 9-10). 

The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by SMITH, SCHULZ-STREECK, BINK, RINCENT, OCHS, and WECKWERTH, for the purpose of plant genomic selection and breeding, using a model based on biological knowledge. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. 
For example, OCHS teaches the use of high-throughput technologies for measuring biological systems, the emergence of techniques that match mathematical structure to the biology, the use of integrated data and prior knowledge to guide statistical analysis, and the recent emergence of analysis approaches utilizing simple biological models. OCHS teaches genetic interactions, where one SNP or allele influences the effect on phenotype of another, and teaches that high-throughput data is routinely generated for genome sequences, polymorphisms, transcripts, miRNAs, proteins, and metabolites. OCHS teaches that knowledge-based analysis methods address the problem of identifying SNPs that will have an impact on disease or treatment response. OCHS teaches methods for utilizing knowledge that have been created for expression-QTL (eQTL), where microarray data and genotype data are integrated to improve QTL studies. OCHS also teaches various analyses using biological models. In that context, OCHS teaches the potential of knowledge-based analysis, even when only a very limited biological model can be created. OCHS also teaches the use of orthologs and data integration in 
In contrast to Applicants’ arguments, the cited references (SMITH, BINK, OCHS, and WECKWERTH, for example) provide explicit teachings of biological knowledge-based models that use genotype and phenotype data. A person of ordinary skill in the art would have been motivated to combine the teachings of the cited prior art, thus arriving at the instantly claimed invention. All of the instantly recited steps and claimed elements are taught in the cited prior art references, and in the art in general.  
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicants are reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above.

Summary
No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663